ALLOWANCE
	This action is in response to Applicant’s submission dated March 18, 2022, in which Applicant amended claims 1 and 6.  Claims 1-13 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated July 27, 2020 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Ripka, et al., WO 2013/142269, which teaches imidazotriazinone compounds that inhibit phosphodiesterase 9, the structure of the disclosed compounds being very similar to the instant compounds.  The final product of the focuses on the change of a substituent group on imidazotriazine fused ring 2-pyrrolidinyl and is used as  PDE9 inhibitor, and the compounds of the present application are used for inhibiting the bromodomain of BET family so a to prepare drugs treating related diseases.  Hence, the reference does not disclose or fairly suggest that this type of derivatives can have a function of inhibiting bromodomain.  For a person skilled in the art, the compounds inhibiting the bromodomain of BET family in the present application are neither taught nor explicitly implied by the prior art, whether considered separately or in combination.
 Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932